Morris, J. —
Appeal from judgment of dismissal in an action for false imprisonment. The facts upon which the court below acted are these: Appellant was arrested by respondent and taken before a justice of the peace, where a complaint was sworn to charging appellant with a violation of Rem. & Bal. Code, § 2825, making it a misdemeanor for one to hunt upon inclosed lands without consent of the owner when notices forbidding such act are posted upon the premises. Appellant pleaded guilty to the charge, was fined by the justice, and the fine paid. Subsequently this action was brought. Appellant, having pleaded guilty and paid a fine, thereby lost any right of action based upon any theory of a false or illegal arrest. Had appellant entered a plea of not guilty, *411submitted to a trial and suffered conviction, the judgment could not be of any greater verity than that entered upon his plea of guilt. Either judgment would have established as a fact that his arrest was not false but justifiable. Pierce v. Mitchell, 77 Wash. 453, 137 Pac. 1008; Jones v. Foster, 43 App. Div. 33, 59 N. Y. Supp. 738; Neimitz v. Conrad, 22 Ore. 164, 29 Pac. 548; Erie R. Co. v. Reicherd, 166 Fed. 247, 20 L. R. A. (N. S.) 295.
Appellant seeks to evade this rule by asserting Rem. & Bal. Code, § 2825, was repealed by the criminal code of 1909 (Rem. Code, § 2665). Whether it was or not is not now subject to inquiry by appellant. He has permitted the judgment of his conviction to become final and conclusive, and no question can now be collaterally raised as to its validity. Whether or not appellant had violated any law was within the determinable jurisdiction of the justice of the peace. Any erroneous determination of that jurisdiction cannot be inquired into in this action. Hayes v. Hutchinson & Shields, 81 Wash. 394, 142 Pac. 865; Bohri v. Barnett, 144 Fed. 389.
The judgment is affirmed.
Ellis, C. J., Chadwick, Main, and Webster, JJ., concur.